ORDER

PER CURIAM
Laron Crenshaw (“Defendant”) appeals from a trial court’s judgment, following a jury verdict, finding him guilty of two counts of first-degree assault of a law enforcement officer, in violation of Section 565.081.1, RSMo (2000); three counts of armed criminal action, in violation of Section 571.015; two counts of unlawful use of a weapon, in violation of Section 571.030; two counts of first-degree endangering the *793welfare of a child, in violation of Section 568.045; and one count of unlawful possession of a firearm, in violation of Section 571.070.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.' However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).